The case was submitted by the governor to the judges of the Court of Appeals for advisement, and the following opinion was delivered:
Albany, 21st January, 1852.
To II:»' Excellency, Washington Hunt:
Sir — Your letter of yesterday, with the minutes of trial and other papers in the case of Otto Grunzig, has been received and considered. After a careful examination of the minutes of the trial, we are unable to say that the evidence objected to was improperly admitted, or that the prisoner was improperly convicted, by reason of any error committed by the judge or the jury. On the contrary, although we think the declarations of the deceased to which exception was taken were entitled to no great weight with the jury, we are of the opinion that the judge would have erred in excluding them from their consider* ation We have the honor to be, with great respect, youi obedient servants, ?
A. Gardiner, F. G. Jewett, Charles H. Ruggles, Alexander S Johnson, J. W. Edmonds, M. Watson, P. Gridley.
An application was subsequently made to Mr. Justice Harris for an allowance of a writ of error, which was argued by Mr Blunt, district attorney, for the people, and H. L. Clinton, foi the prisoner, and after full advisement, denied by the judge
The prisoner was executed.